 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       MONIQUE MIZE,                                   No. 2:18-cv-03202-AC
12                        Plaintiff,
13             v.                                        ORDER
14       ANDREW SAUL, Commissioner of Social
         Security,
15
                          Defendant.
16

17

18            Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”), denying her application for disability insurance benefits (“DIB”) under

20   Title II of the Social Security Act, 42 U.S.C. §§ 401-34, and for Supplemental Security Income

21   (“SSI”) under Title XVI of the Social Security Act (“the Act”), 42 U.S.C. §§ 1381-1383f.1

22            For the reasons that follow, the court will grant plaintiff’s motion for summary judgment,

23   and deny the Commissioner’s cross-motion for summary judgment.

24
     1
       DIB is paid to disabled persons who have contributed to the Disability Insurance Program, and
25   who suffer from a mental or physical disability. 42 U.S.C. § 423(a)(1); Bowen v. City of New
     York, 476 U.S. 467, 470 (1986). SSI is paid to financially needy disabled persons. 42 U.S.C.
26   § 1382(a); Washington State Dept. of Social and Health Services v. Guardianship Estate of
     Keffeler, 537 U.S. 371, 375 (2003) (“Title XVI of the Act, § 1381 et seq., is the Supplemental
27   Security Income (SSI) scheme of benefits for aged, blind, or disabled individuals, including
     children, whose income and assets fall below specified levels . . .”).
28
                                                        1
 1                                   I. PROCEDURAL BACKGROUND
 2            Plaintiff applied for disability insurance benefits and for supplemental security income on
 3   May 31, 2016. Administrative Record (“AR”) 17.2 The disability onset date for both
 4   applications was alleged to be January 1, 2009 and subsequently amended to May 31, 2016. Id.
 5   The applications were disapproved initially and on reconsideration. Id. On July 25, 2018, ALJ
 6   John D. Sullivan presided over the hearing on plaintiff’s challenge to the disapprovals. AR 34-
 7   61 (transcript). Plaintiff was present and testified at the hearing. AR 36. Plaintiff was
 8   represented by Mark Manning, Esq., at the hearing. Id. Also present was Vocational Expert
 9   Susan Kathleen Foster (“VE”). Id.
10            On August 15, 2018, the ALJ issued an unfavorable decision, finding plaintiff “not
11   disabled” under Sections 216(i) and 223(d) of Title II of the Act, 42 U.S.C. §§ 416(i), 423(d), and
12   Section 1614(a)(3)(A) of Title XVI of the Act, 42 U.S.C. § 1382c(a)(3)(A). AR 17-26 (decision),
13   27-33 (exhibit list). On October 19, 2018, after receiving counsel’s Representative Brief as an
14   additional exhibit, the Appeals Council denied plaintiff’s request for review, leaving the ALJ’s
15   decision as the final decision of the Commissioner of Social Security. AR 3-7 (decision).
16            Plaintiff filed this action on December 13, 2018. ECF No. 1; see 42 U.S.C. §§ 405(g),
17   1383(c)(3). The parties consented to the jurisdiction of the magistrate judge. ECF Nos. 7, 8. The
18   parties’ cross-motions for summary judgment, based upon the Administrative Record filed by the
19   Commissioner, have been fully briefed. ECF Nos. 11 (plaintiff’s summary judgment motion), 17
20   (Commissioner’s summary judgment motion), 18 (plaintiff’s reply and opposition).
21                                     II. FACTUAL BACKGROUND
22            Plaintiff was born in 1974, and accordingly was 34 years old on the alleged disability
23   onset date, making her a “younger person” under the regulations. AR 25; see 20 C.F.R.
24   §§ 404.1563(c), 416.963(c) (same). Plaintiff has a high school education, and she can
25   communicate in English. AR 25.
26                                       III. LEGAL STANDARDS
27            The Commissioner’s decision that a claimant is not disabled will be upheld “if it is
28   2
         The AR is electronically filed at ECF Nos. 10-3 to 10-24 (AR 1 to AR 1294).
                                                        2
 1   supported by substantial evidence and if the Commissioner applied the correct legal standards.”
 2   Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1011 (9th Cir. 2003). “‘The findings of the
 3   Secretary as to any fact, if supported by substantial evidence, shall be conclusive . . . .’” Andrews
 4   v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995) (quoting 42 U.S.C. § 405(g)).
 5          Substantial evidence is “more than a mere scintilla,” but “may be less than a
 6   preponderance.” Molina v. Astrue , 674 F.3d 1104, 1111 (9th Cir. 2012). “It means such
 7   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
 8   Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks omitted). “While
 9   inferences from the record can constitute substantial evidence, only those ‘reasonably drawn from
10   the record’ will suffice.” Widmark v. Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006) (citation
11   omitted).
12          Although this court cannot substitute its discretion for that of the Commissioner, the court
13   nonetheless must review the record as a whole, “weighing both the evidence that supports and the
14   evidence that detracts from the [Commissioner’s] conclusion.” Desrosiers v. Secretary of HHS,
15   846 F.2d 573, 576 (9th Cir. 1988); Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985) (“The
16   court must consider both evidence that supports and evidence that detracts from the ALJ’s
17   conclusion; it may not affirm simply by isolating a specific quantum of supporting evidence.”).
18          “The ALJ is responsible for determining credibility, resolving conflicts in medical
19   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
20   Cir. 2001). “Where the evidence is susceptible to more than one rational interpretation, one of
21   which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart,
22   278 F.3d 947, 954 (9th Cir. 2002). However, the court may review only the reasons stated by the
23   ALJ in his decision “and may not affirm the ALJ on a ground upon which he did not rely.” Orn
24   v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007); Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir.
25   2003) (“It was error for the district court to affirm the ALJ’s credibility decision based on
26   evidence that the ALJ did not discuss”).
27          The court will not reverse the Commissioner’s decision if it is based on harmless error,
28   which exists only when it is “clear from the record that an ALJ’s error was ‘inconsequential to the
                                                        3
 1   ultimate nondisability determination.’” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir.
 2   2006) (quoting Stout v. Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006)); see also Burch v.
 3   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).
 4                                          IV. RELEVANT LAW
 5           Disability Insurance Benefits and Supplemental Security Income are available for every
 6   eligible individual who is “disabled.” 42 U.S.C. §§ 423(a)(1)(E) (DIB), 1381a (SSI). Plaintiff is
 7   “disabled” if she is “‘unable to engage in substantial gainful activity due to a medically
 8   determinable physical or mental impairment . . . .’” Bowen v. Yuckert, 482 U.S. 137, 140 (1987)
 9   (quoting identically worded provisions of 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A)).
10           The Commissioner uses a five-step sequential evaluation process to determine whether an
11   applicant is disabled and entitled to benefits. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4);
12   Barnhart v. Thomas, 540 U.S. 20, 24-25 (2003) (setting forth the “five-step sequential evaluation
13   process to determine disability” under Title II and Title XVI). The following summarizes the
14   sequential evaluation:
15                   Step one: Is the claimant engaging in substantial gainful activity? If
                     so, the claimant is not disabled. If not, proceed to step two.
16
     20 C.F.R. §§ 404.1520(a)(4)(i), (b) and 416.920(a)(4)(i), (b).
17
                     Step two: Does the claimant have a “severe” impairment? If so,
18                   proceed to step three. If not, the claimant is not disabled.
19   Id., §§ 404.1520(a)(4)(ii), (c) and 416.920(a)(4)(ii), (c).
20                   Step three: Does the claimant’s impairment or combination of
                     impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
21                   Subpt. P, App. 1? If so, the claimant is disabled. If not, proceed to
                     step four.
22
     Id., §§ 404.1520(a)(4)(iii), (d) and 416.920(a)(4)(iii), (d).
23
                     Step four: Does the claimant’s residual functional capacity make him
24                   capable of performing his past work? If so, the claimant is not
                     disabled. If not, proceed to step five.
25
     Id., §§ 404.1520(a)(4)(iv), (e), (f) and 416.920(a)(4)(iv), (e), (f).
26
                     Step five: Does the claimant have the residual functional capacity
27                   perform any other work? If so, the claimant is not disabled. If not,
                     the claimant is disabled.
28
                                                          4
 1   Id., §§ 404.1520(a)(4)(v), (g) and 416.920(a)(4)(v), (g).
 2          The claimant bears the burden of proof in the first four steps of the sequential evaluation
 3   process. 20 C.F.R. §§ 404.1512(a) (“In general, you have to prove to us that you are blind or
 4   disabled”), 416.912(a) (same); Bowen, 482 U.S. at 146 n.5. However, “[a]t the fifth step of the
 5   sequential analysis, the burden shifts to the Commissioner to demonstrate that the claimant is not
 6   disabled and can engage in work that exists in significant numbers in the national economy.” Hill
 7   v. Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); Bowen, 482 U.S. at 146 n.5.
 8                                       V. THE ALJ’s DECISION
 9          The ALJ made the following findings:
10                  1. The claimant meets the insured status requirements of the Social
                    Security Act through March 31, 2021.
11
                    2. [Step 1] The claimant has not engaged in substantial gainful
12                  activity since May 31, 2016, the amended onset date (20 CFR
                    404.1571 et seq., and 416.971 et seq.).
13
                    3. [Step 2] The claimant has the following severe impairments:
14                  bilateral carpal tunnel syndrome; bilateral hearing loss; degenerative
                    disc disease of the lumbar spine; depression with anxiety; Asperger’s
15                  disease; and degenerative joint disease of the bilateral knees (20 CFR
                    404.1520(c) and 416.920(c)).
16
                    4. [Step 3] The claimant does not have an impairment or combination
17                  of impairments that meets or medically equals the severity of one of
                    the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
18                  (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
                    416.926).
19
                    5. [Preparation for Step 4] After careful consideration of the entire
20                  record, the undersigned finds that the claimant has the residual
                    functional capacity to perform a range of light work as defined in 20
21                  CFR 404.1567(b) and 416.967(b) except she is limited to tasks
                    involving up to 6 hours of sitting, and up to 6 hours of
22                  standing/walking in an 8-hour workday (with normal breaks). She
                    can occasionally handle. She can occasionally climb stairs or ramps,
23                  but she must avoid climbing ladders, ropes, or scaffolds. She can
                    occasionally stoop, kneel, crouch, or crawl. She is limited [to] work
24                  environments involving no more than moderate noise. She is limited
                    to no more than simple, routine, repetitive tasks involving no more
25                  than simple decisions (with a reasoning level of 2 or less). She can
                    tolerate no more than occasional interaction with co-workers,
26                  supervisors, or the general public.
27                  6. [Step 4] The claimant is unable to perform any past relevant work
                    (20 CFR 404.1565 and 416.965).
28
                                                       5
 1                    7. [Step 5] The claimant was born [in] 1974 and was 34 years old,
                      which is defined as a younger individual age 18-49, on the alleged
 2                    disability onset date (20 CFR 404.1563 and 416.963).
 3                    8. [Step 5, continued] The claimant has at least a high school
                      education and is able to communicate in English (20 CFR 404.1564
 4                    and 416.964).
 5                    9. [Step 5, continued] Transferability of job skills is not material to
                      the determination of disability because using the Medical-Vocational
 6                    Rules as a framework supports a finding that the claimant is “not
                      disabled,” whether or not the claimant has transferable job skills (See
 7                    SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).
 8                    10. [Step 5, continued] Considering the claimant’s age, education,
                      work experience, and residual functional capacity, there are jobs that
 9                    exist in significant numbers in the national economy that the claimant
                      can perform (20 CFR 404.1569, 404.1569a, 416.969, and 416.969a).
10
                      11. The claimant has not been under a disability, as defined in the
11                    Social Security Act, from May 31, 2016, through the date of this
                      decision (20 CFR 404.1520(g) and 416.920(g)).
12

13   AR 19-26.

14          As noted, the ALJ concluded that plaintiff was “not disabled” under Sections 216(i) and

15   223(d) of Title II of the Act, 42 U.S.C. §§ 416(i), 423(d), and Section 1614(a)(3)(A) of Title XVI

16   of the Act, 42 U.S.C. § 1382c(a)(3)(A). AR 26.

17                                              VI. ANALYSIS

18          Plaintiff alleges that the ALJ erred by (1) failing to identify a significant number of jobs in

19   the national economy that Monique Mize could perform, and (2) improperly discrediting

20   plaintiff’s testimony. ECF No. 11 at 6, 9. Because the court agrees with plaintiff as to the first

21   issue and finds that a remand for immediate award of benefits is appropriate, the second issue is

22   not addressed.

23          A. The ALJ Failed to Identify a Number of Jobs That is Significant

24          The ALJ’s conclusion of non-disability followed from his finding at Step Five that jobs

25   exist in significant numbers in the national economy that plaintiff can perform, in light of her age,

26   education, work experience and residual functional capacity. AR 25-26. According to the Social

27   Security Act:

28   ////
                                                         6
 1                  An individual shall be determined to be under a disability only if his
                    physical or mental impairment or impairments are of such severity
 2                  that he is not only unable to do his previous work but cannot,
                    considering his age, education, and work experience, engage in any
 3                  other kind of substantial gainful work which exists in the national
                    economy . . . . For purposes of the preceding sentence (with respect
 4                  to any individual), “work which exists in the national economy”
                    means work which exists in significant numbers either in the region
 5                  where such individual lives or in several regions of the country.
 6   42 U.S.C. § 423(d)(2)(A); see also 42 U.S.C. § 1382c(a)(3)(B). “Isolated jobs that exist only in

 7   very limited numbers in relatively few locations outside of the region where [a claimant lives] are

 8   not considered work which exists in the national economy.” 20 C.F.R. § 416.966(b); see also

 9   Walker v. Mathews, 546 F.2d 814, 820 (9th Cir. 1976) (“[T]he statute does not ground an

10   unfavorable disability determination in the existence of a few scattered jobs.”). The Ninth Circuit

11   has “never set out a bright-line rule for what constitutes a ‘significand number’ of jobs.” Beltran

12   v. Astrue, 700 F.3d 386, 389 (9th Cir. 1986). The burden of establishing that there exists other

13   work in “significant numbers” lies with the Commissioner. Tackett v. Apfel, 180 F.3d 1094,

14   1099 (9th Cir. 1999).3

15          In this case, the ALJ questioned the VE about whether a hypothetical individual fitting

16   plaintiff’s description would be able to engage in her past work, and the VE answered no. AR 57.

17   The ALJ next asked if there exists “any other job” in the national economy for an individual with

18   plaintiff’s vocational profile and residual functional capacity. Id. The VE responded, “There is

19   one job . . . A light occupation, assembly machine tender.” Id. The VE stated that there exist

20   8,233 such jobs in the national economy. Id. at 59. The ALJ expressly relied on this VE

21   testimony to find that plaintiff “is capable of making a successful adjustment to other work that

22   exists in significant numbers in the national economy.” AR 26.

23          The ALJ erred in finding that 8,233 jobs in the nation constitutes a “significant number”

24   of available jobs. The Commissioner argues that 8,233 jobs is almost five times the number

25   which the Ninth Circuit found insignificant in Beltran, supra. ECF No. 17 at 5. In that case, the

26
     3
27     “Significant numbers” of jobs may be identified on either a regional or a national basis. 20
     C.F.R. § 416.966(a); Beltran, 700 F.3d at 389-390. In plaintiff’s case, only national job numbers
28   were considered.
                                                     7
 1   Court of Appeals held that 1,680 jobs nationally did not constitute a significant number under 42
 2   U.S.C. § 423(d)(2)(A). Beltran, 700 F.3d at 390. Beltran, however, did not establish a floor for
 3   determining a “significant number” of jobs. Id. (“We need not decide what the floor for a
 4   ‘significant number’ of jobs is…”). The fact that 1,680 jobs in the national economy is
 5   insignificant does not mean that 8,233 jobs nationally is significant.
 6          Since Beltran, the Court of Appeals has found 25,000 jobs nationally to be significant, but
 7   characterized that as a “close call.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 529 (9th
 8   Cir. 2014). In reaching its conclusion, the Gutierrez court noted Circuit precedent finding
 9   national job numbers well over 50,000 to be significant, in contrast to the 1,680 jobs at issue in
10   Beltran. Gutierrez, 740 F.3d at 529 (citing cases finding 64,000 jobs, 125,000 jobs, and 622,000
11   jobs nationally to be significant numbers of jobs). All of these “significant” numbers, including
12   the lowest of them in Gutierrez itself, are several orders of magnitude larger than the 8,233 jobs at
13   issue here.
14          The Ninth Circuit has yet to endorse a number below 25,000 as significant within the
15   meaning of the statute. Lisa L. v. Comm’r of Soc. Sec., No. 3:17-cv-01874-AA, 2018 WL
16   6334996, at *4 (D. Or. Dec. 5, 2018) (citing Gutierrez, 740 F.3d at 529); see also Lemauga v.
17   Berryhill, 686 F. App’x 420, 422 (9th Cir. 2017). In fact, an unpublished Ninth Circuit decision
18   interpreting Gutierrez found 10,000 likely an insignificant number of jobs. Randazzo v.
19   Berryhill, 725 F. App’x 446, 448 (9th Cir. 2017); see also De Rivera v. Berryhill, 710 F. App’x
20   768, 769 (9th Cir. 2018) (5,000 jobs likely insignificant); Little v. Berryhill, 690 F. App’x 915,
21   917 (9th Cir. 2017) (18,500 jobs likely insignificant).
22          Defendant argues that what constitutes a significant number of jobs remains a factual
23   determination reserved to the ALJ, and that cases like Gutierrez should not be determinative
24   given that no bright-line rule exists. ECF No. 17 at 4-5. However, this court must review the
25   ALJ’s factual determinations to ensure they are supported by substantial evidence. DeLorme v.
26   Sullivan, 924 F.2d 841, 846 (9th Cir. 1996). The Ninth Circuit has itself advised that comparison
27   to other cases is “instructive” to determining whether substantial evidence supports the
28   determination that the number of available jobs is “significant.” Beltran, 700 F.3d at 389-90. In
                                                        8
 1   light of the Ninth Circuit’s characterization of 25,000 jobs as a “close call,” and 1,680 jobs as
 2   insignificant, the court finds that 8,233 jobs on the national level is not a “significant number.”
 3   The ALJ’s finding in this regard was not supported by substantial evidence.
 4          C. Remand for Benefits
 5          The ALJ erred by incorrectly finding that a significant number of jobs existed for plaintiff
 6   in light of her RFC. This error was not harmless, because whether available jobs exist in
 7   significant numbers is determinative of disability. Accordingly, the court is authorized “to
 8   ‘revers[e] the decision of the Commissioner of Social Security, with or without remanding the
 9   cause for a rehearing.’” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir.
10   2014) (citing 42 U.S.C. § 405). “[W]here the record has been developed fully and further
11   administrative proceedings would serve no useful purpose, the district court should remand for an
12   immediate award of benefits.” Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004). In brief,
13   remand for further proceedings is inappropriate where the ALJ’s error, considered in light of the
14   record, indicates that the claimant is disabled. See Strauss v. Comm’r of Soc. Sec. Admin., 635
15   F.3d 1135, 1138 (9th Cir. 2011); Benecke, 379 F.3d at 593.
16          Here, no further factual development is needed to determine if a significant number of
17   jobs exists. The ALJ, with input from the VE, failed to identify jobs with sufficient numbers in
18   the national economy that plaintiff could perform consistent with the limitations the ALJ found
19   she had. See AR 25-26. Having determined that the ALJ erred in concluding that a significant
20   number of jobs existed, there is no material issue that the administrative agency can address on
21   remand. 4
22          The record clearly indicates that plaintiff is, in fact, disabled and entitled to benefits.
23   Based on the record, the ALJ would have granted benefits to plaintiff but for the fifth step in the
24   analysis, namely, the finding that a significant number of jobs existed. See AR 25-26. Since that
25   finding is reversed, the only remedy left is an award of benefits. Any other remedy would
26
     4
27     Because 8,233 assembly machine tender jobs nationally is not significant, it is implausible that
     there exist a significant number of such jobs in Oregon, where plaintiff resided at the time of the
28   hearing. See 42 U.S.C. § 1382c(a)(3)(B); Gutierrez, 740 F.3d at 528-29; AR 49.
                                                       9
 1   “contribute to waste and delay” and would merely postpone “much needed income for claimants
 2   who are unable to work and are entitled to benefits.” Benecke, 379 F.3d at 595.
 3                                         VII. CONCLUSION
 4          For the reasons set forth above, IT IS HEREBY ORDERED that:
 5          1. Plaintiff’s motion for summary judgment (ECF No. 11), is GRANTED;
 6          2. The Commissioner’s cross-motion for summary judgment (ECF No. 17), is DENIED;
 7          3. The matter is REMANDED to the Commissioner for an immediate award of benefits;
 8   and
 9          4. The Clerk of the Court shall enter judgment for plaintiff, and close this case.
10   DATED: February 3, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      10
